Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Koga (US 20170285230), Thomas et al. (US 20070178315), Okami et al. (US 20060110587), and Serwazi et al. (EP 2381280).
Koga discloses an optical element, system, and apparatus.  The optical element has an area where the transmittance varies and has a substrate with first and second AR films with an absorption layer therebetween.  However, Koga is silent to the first and second film having the refractive index relationship and structural location with the third and fourth films.  Thomas discloses an optical article having a visible absorbing layer and a multilayer AR coating.  However, Thomas is silent to the transmittance varying.  Okami discloses a neutral density filter with an absorbing layer and AR layers.  However, Okami is silent to the transmittance varying over an area.  Serwazi discloses an absorbing filter with AR layers and an absorbing layer.  However, Serwazi is silent to the transmittance varying over an area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783